Citation Nr: 1623649	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder manifested by mood swings.

3.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea and migraine headaches.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for migraine headaches, to include as secondary to a respiratory disorder.

6.  Entitlement to service connection for a respiratory disorder, to include sinusitis and rhinitis.

7.  Entitlement to service connection for left ear hearing loss. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1977 to September 1981 and from February 1991 to March 1991, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his Substantive Appeal, the Veteran requested a hearing before the Board, and a videoconference hearing was duly scheduled from the RO in February 2016.  Prior to the scheduled hearing the Veteran asked to withdraw his hearing request so that he could obtain additional evidence.  The Veteran has not asked that the hearing be rescheduled.  His request for hearing is accordingly determined to be withdrawn.  
See 38 C.F.R. § 20.704(e) (2015).

The Board broadened the Veteran's present claim for service connection for sinusitis as a claim for a respiratory disorder, to ensure consideration of all information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This issue and the issues of entitlement to service connection for erectile dysfunction, a psychiatric disorder manifested by mood swings, hypertension, sleep apnea and migraine headaches are discussed in the REMAND section that follows the decision below and are REMANDED o the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Resolving doubt in favor of the Veteran, left ear hearing loss is related to in-service noise exposure.

CONCLUSION OF LAW

The requirements to establish entitlement to service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests sensorineural hearing loss (SNHL) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309(a). Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  Id.    

STRs show no indication of hearing loss during service.  The Veteran was discharged from active service in March 1991.

In February 1998 and January 2002, the Veteran had Reserve Component physical examinations in which he denied hearing loss.  Audiometric evaluations were within normal limits.

The Veteran had a VA audiological evaluation in March 2011 in which both ears had sensorineural hearing loss to a degree considered disabling under 38 C.F.R. § 3.385.  The audiologist stated that the Veteran's right ear hearing loss is at least as likely as not due to or aggravated by noise exposure during service, but that the left ear hearing loss is not likely related to service.  The audiologist stated in support of his opinion that STRs show a threshold shift for the right ear during service but show completely normal hearing in the left ear, with no significant threshold shift in that ear.  Based on this examination the RO granted service connection for right ear hearing loss but denied service connection for left ear hearing loss.

The March 2011 VA examiner's rationale regarding left ear hearing loss is inadequate, as hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Again, the RO has already conceded in-service noise exposure as consistent with his duties. 

The Veteran's August 2010 claim for benefits, in essence, indicates that the onset of his diminished hearing acuity was in service.  In this statement the Veteran essentially reported a continuity of diminished hearing acuity since service.  While the Veteran's service treatment records are negative for complaints of hearing loss, he is competent to report a history of diminished left ear hearing that began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, that right ear hearing loss has been attributed to service lends credence to the proposition of a relationship between hearing problems and in-service acoustic trauma.

In sum, the evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss had its onset in service and have continued to the present day.  Resolving all reasonable doubt in his favor, service connection for left ear hearing loss is warranted.  See 38 C.F.R. § 3.303(b).


ORDER

Service connection for left ear hearing loss is granted. 


REMAND

Regarding the respiratory disorder, the Veteran is shown to have been treated during active duty for allergic rhinitis and during Reserve service he reported infrequent sinusitis, and post-service treatment records show treatment for seasonal allergic rhinitis with sinusitis.  Accordingly, and medical examination is warranted before the issue is adjudicated.  38 C.F.R. § 3.159(c)(4)(i). 

Additionally, he is currently diagnosed with sleep apnea, and a March 1980 STR notes the Veteran's complaint of being a light and restless sleeper; the clinical impression was insomnia.  A medical examination and opinion is necessary to determine the relationship, if any, between the Veteran's current sleep apnea and his in-service sleep symptoms.

Additionally, the Veteran has been diagnosed with depression-like symptoms for which he has been prescribed medication, and he and other laypersons describe continuous psychiatric symptomatology since service, warranting an examination.

The claims for migraine headaches and hypertension, which include secondary theories of entitlement raised by the record, are intertwined with the development on the sleep apnea and respiratory claims.  Action on these claim is therefore deferred.

A February 2011 private treatment record indicates the Veteran would be seeing a urologist about his erectile dysfunction.  These records, as well as updated VA treatment records, must be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since August 2010.  In this regard, a notation that electronic treatment records were reviewed, as in the November 2013 Statement of the Case (SOC), will not suffice.  Instead, these records must be physically associated with the claims file. 

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment, to include any records of visits to a private urologist around February 2011.

3.  Afford the Veteran a VA medical examination to determine the nature and etiology of his respiratory disorder.  The examiner should review the claims file and should perform all indicated tests.

Based on review of the file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current respiratory disorder, to include allergic rhinitis with sinusitis, was incurred in active duty or Reserve service or is otherwise related to active duty.  In addressing this question, the examiner should discuss an April 1979 STR in which the Veteran complained of rhinitis, a January 2002 Reserve Component reenlistment examination in which the Veteran endorsed having infrequent sinusitis, and an October 2003 Reserve Component notation that the  Veteran took medication for seasonal allergic rhinitis.

If and only if service connection for a respiratory disorder is established, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's migraine headaches are (a) caused or (b) aggravated (permanently worsened beyond the normal progress of the disease) by the service-connected respiratory disorder.

If and only if service connection for headaches is established, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension is (a) caused or (b) aggravated (permanently worsened beyond the normal progress of the disease) by the service-connected headaches.

The examiner should provide a full rationale for all opinions reached.

4.  Afford the Veteran a VA medical examination to determine the nature and etiology of his sleep apnea.  The examiner should review the claims file and should perform all indicated tests.

Based on review of the file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current sleep apnea was incurred in active duty or Reserve service or is otherwise related to active duty.  In addressing this question, the examiner should discuss the March 1980 STR in which the Veteran complained of being a light and restless sleeper and was diagnosed with insomnia.  

If and only if service connection for sleep apnea is established, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension is (a) caused or (b) aggravated (permanently worsened beyond the normal progress of the disease) by the service-connected sleep apnea.

The examiner should provide a full rationale for all opinions reached.

5.  Afford the Veteran a VA medical examination to determine the nature and etiology of his current psychiatric disorder.  The examiner should review the claims file and should perform all indicated tests.

Based on review of the file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any current psychiatric disorder was incurred in active duty or Reserve service or is otherwise related to active duty.  In addressing this question, the examiner should discuss the Veteran's reports of anxiety in service and continuous anger, memory problems and mood swings since service.  The examiner should also consider the lay statements of the Veteran's spouse, Ms. JH, Mr. GLJ and WK, reporting personality and mood changes since active duty.

If and only if service connection for a psychiatric disorder is established, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's erectile dysfunction is (a) caused or (b) aggravated (permanently worsened beyond the normal progress of the disease) by the service-connected psychiatric disorder.

The examiner should provide a full rationale for all opinions reached.

6.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, provide the Veteran and his representative a Supplemental SOC (SSOC) and afford them appropriate period for response before returning the case to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


